September 7, 2007 Mr. Rufus Decker Accounting Branch Chief United States Securities and Exchange Commission Division of Corporate Finance 110 F Street, N.E., Mail Stop 7010 Washington, D.C. 20549 Re:Seychelle Environmental Technologies, Inc. Form 10-KSB for the Year Ended February 28, 2007 Filed August 23, 2007 File No. 000-29373 Dear Mr. Decker: This is in response to your letter of comment dated August 28, 2007 with regard to the Form 10-KSB, filed by Seychelle Environmental Technologies, Inc. (the "Company") on August 23, 2007. Form 10-KSB for the Year Ended February 28. 2007 Annual Financial Statements General 1. We have reviewed your response to comment 13. Please file a Form 10-QSB for the quarter ended May 31, 2007 as required by General Instruction Al to Form 10-QSB. Comment No. 1 Your comment has been noted. The Company is in the process of filing its Form 10-QSB for the quarter ended May 31, 2007. The Company expects to file its Form 10-QSB within the nexttwo weeks. . Note 8 — Capital Structure, page 48 Warrants, Page 52 2. We have reviewed your responses to comment 22. We understand you have concluded that the consultants to whom warrants were issued were, in fact, employees. We also note that you have revised the disclosure in your most recent filing to clarify your conclusion. As previously requested, please provide us with additional information to understand your conclusions regarding the appropriate classification as employees or non-employee of the officers of the company performing consulting services. Include this information in your supplemental response. Please include a discussion of the factors discussed in the response to question 1(b) of FIN 44 in supporting your conclusion regarding employee status. Mr. Rufus Decker September 7, 2007 Page 2 Comment No. 2 In response to question 1 (b) of FIN 44 which is detailed as follows: Question 1(b) What is the definition of employee for purposes of applying Opinion 25? a) a grantee is an employee if the grantor exercises or has the right to exercise sufficient control over that individual to establish an employer-employee relationship b) if the grantor consistently represents that individual to be an employee under common law c) The grantor represents that the grantee is an employee for payroll tax purposes. The individuals, Parsons and Place, are employees as the company has the right to exercise control over them to establish an employer-employee relationship.Further, the company consistently represents that these individuals are employees under common law and represents that they are employees for payroll taxes purposes as applicable. In addition, they are officers of the company, on the board of directors, make decisions on behalf of the company and directly impact the financial results of the company.Consequently, based upon the criteria noted above for FIN 44, the company believes that the two individuals are employees. 3. As previously requested, please supplementally, provide us with a breakdown of all warrant and option issuances, broken out by recipient, and indicate whether the recipient is an employee or not. If you conclude that any awards accounted for using the intrinsic value method were not issued to employees as defined by FIN 44, please provide us with your calculation of the fair value of any such awards at the measurement date. Please identify each assumption used in valuing these awards. Please also provide us with your materiality assessment of any resulting accounting errors, including a comparison of each quarterly income statement as reported to the corrected quarterly income statements for each affected period. Mr. Rufus Decker September 7, 2007 Page 3 Comment No. 3This response is detailed in the following three areas:Warrants, Stock and Validation Methodology: Warrants The following table summarizes outstanding warrants to officers, consultants and the Company’s primary lender as of May 31, 2007: Grantee Grant Date Number Outstanding Exercise Price Valuation Methodology Jim Place March 29, 2005 500,000 $ 0.225 Fair value Employee Dick Parsons March 29, 2005 500,000 $ 0.225 Fair value Employee TAM Trust March 29, 2005 500,000 $ 0.225 Fair value Non-Employee Jim Place July 27, 2005 250,000 $ 0.225 Fair value Employee Dick Parsons July 27, 2005 250,000 $ 0.225 Fair value Employee TAM Trust July 27, 2005 2,000,000 $ 0.225 Fair value Non-Employee Gary Hess July 25, 2005 100,000 $ 0.400 Fair value Non-Employee 4,100,000 $ 0.229 Mr. Rufus Decker September 7, 2007 Page 4 Restricted Common Stock The following table summarizes restricted stock grants to officers and the Company’s primary lender as of May 31, 2007: Grantee Grant Date Number of Shares Valuation Methodology Jim Place November 2004 240,000 Fair value Employee Dick Parsons November 2004 240,000 Fair value Employee Dick Parsons March 29, 2005 316,312 Fair value Employee TAM Trust March 29, 2005 1,972,133 Fair value Non-Employee 2,768,445 Valuation Methodology The following accounting principles were the basis for the stock-based compensation plans of the Company as of May 31, 2007: Generally accepted accounting principles for stock-based compensation plans are established primarily in Accounting Principles Board Opinion No. 25 (APB 25), Accounting for Stock Issued to Employees, and Financial Accounting Standards Board Statement No. 123 (SFAS 123), Accounting for Stock-Based Compensation.APB 25 is based on the intrinsic value method of accounting.SFAS 123 established a method of accounting for stock-based compensation that is based on the fair value of stock options and similar instruments.Adoption of the fair value based method of accounting under SFAS 123 is encouraged but not required for all stock-based compensation arrangements with employees.However, the fair value based method of accounting under SFAS 123 must be adopted as the measurement basis for transactions in which an entity acquires goods or services from non-employees in exchange for equity instruments. Mr. Rufus Decker September 7, 2007 Page 5 As discussed in Comment 2 above, Messers. Place and Parsons were determined to be employees within question 1(b) of FASB Interpretation No. 44, Accounting for Certain Transactions Involving Stock Compensation.The Company elected to account for stock-based compensation to these individuals under the fair value method of accounting. In accordance with SFAS 123, the Company recorded stock-based compensation to (a) an independent contractor who is not an employee of the Company, and (b) interest to the TAM Trust, the Company’s primary lender, under the fair value method of accounting. The Company’s fair value calculations for stock based compensation awards as of May 31, 2007 were based on the following assumptions: Risk free interest rate 3.5% Expected life 1.25 - 3.75 Expected volatility 235- 323% Expected dividends None The estimated fair value of stock based compensation awards is amortized using the straight line method over the vesting period of the warrants or restricted common shares, as such method is consistent with the officer's contractual obligation. Since the Company elected to adopt the fair value based method of accounting under SFAS 123 for all stock-based compensation arrangements with employees, consultants and other entities that exchange goods or services for equity instruments, the Company believes that no accounting errors have occurred. If you have any additional questions, do not hesitate to contact the undersigned at (303) 793-0304. For accounting comments, please contact Mr. James Place at (949) 640-7790. Thank you. Very truly yours, /s/ David Wagner DAVID WAGNER & ASSOCIATES, P.C.
